 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PRISCILLA McMANUS,                              No. 2:18-cv-02047-JAM-AC (PS)
12                      Plaintiff,
13           v.                                       ORDER
14    NBS DEFAULT SERVICES, et al.,
15                      Defendants.
16

17          On September 10, 2018, the undersigned issued Findings and Recommendations to

18   District Judge John A. Mendez recommending, in part, that portions of plaintiff’s case be

19   dismissed with leave to amend. ECF No. 22. Before Judge Mendez had the opportunity to rule

20   on the Findings and Recommendations, plaintiff submitted an amended complaint. ECF No. 26.

21   Plaintiff’s amended complaint is premature and improperly filed, and is therefore STRICKEN.

22   Plaintiff’s opportunity to amend will arise only if Judge Mendez adopts the submitted Findings

23   and Recommendations; plaintiff must await a ruling from Judge Mendez before any amended

24   complaint can be filed. Accordingly, IT IS HEREBY ORDERED that plaintiff’s first amended

25   complaint (ECF No. 26) is STRICKEN.

26   DATED: October 2, 2018

27

28
